DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-21 remain pending in the application.  New claims 22 and 23 have been added.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 17 August 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a return element to hold the closing element in a closed position” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the return element, a mechanical spring as described in lines 20-21 of page 9 of Applicant’s Specification and shown in Figure 1 of the Drawings.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 18, “an injector center line” should be changed to --the injector center line--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation of “the main axis” in line 21 renders the claim indefinite because a plurality of main axes were already positively recited in line 7.  As a result, it is unclear to which main axis the section plane of the fluid reservoir area must be perpendicular.  
Further regarding claim 11, the limitation of “an inflow area” in line 26 renders the claim indefinite because an inflow area was positively recited in line 8.  As a result, it is unclear if line 26 requires a second “inflow area”, or if it is referring to the “inflow area” that was already recited.  For the purposes of examination, latter interpretation will be assumed.  
Claims 12-21 are rejected for depending from indefinite claim 11.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 does .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 2004/0262430) in view of Kato (US 2018/0202405).
Regarding claim 11, Joseph discloses an injector (100, fig. 1) for injecting a fluid, comprising: 
a valve housing (128);
a valve seat (138) on which a sealing area (138a) is situated (fig. 1B), wherein the valve seat is fixed on the valve housing (fig. 1B); 

a return element (116) to hold the closing element in a closed position (fig. 1);
wherein the closing element includes a valve needle (122, see figs. 1, 1B), which is linearly movable in an axial direction of the injector along an injector center line (fig. 1),
wherein the closing element is actuated with an actuator (118, see par. 15),
wherein there is a seal seat (the portion of surface 138a on which 122 contacts) in the valve seat (fig. 1B), at an injection-side end (fig. 1), configured as a valve ball, of the closing element (par. 17), includes a narrow-volume fluid reservoir area (138b) that is configured as an area recessed flat in the seal seat (fig. 1B), and
wherein each of two through-openings are inclined with respect to an injector center line of the injector with the respective angle of inclination (fig. 2C),
wherein the fluid reservoir area is recessed in the seal seat in the form of a depression (fig. 1B), resulting in a fluid reservoir length corresponding to a depression depth along the main axis of each of the plurality of the through-openings (fig. 1B), and
wherein each of the through-openings is subdivided into its own three flow areas (fig. 2C), wherein the three flow areas include an inflow area (32a/32b) having an entrance flow cross section in a flow direction downstream from the fluid reservoir area (fig. 1B), and wherein each of the through-openings in a flow direction downstream from an intermediate flow area (32c/32d) includes an exit flow area 
Joseph does not disclose wherein the fluid reservoir area is in the form of a convex depression, and wherein perpendicular to the main axis, a section plane of the fluid reservoir area is apparent in the seal seat, in which a fluid reservoir flow cross section is present, and wherein at its circumference, the fluid reservoir flow cross section marks a fluid reservoir circumferential contour in the section plane. 
Kato teaches  an injector (1, fig. 1) for injecting a fluid, comprising: 
a valve housing (20);
a valve seat (14) on which a sealing area is situated (fig. 3A), wherein the valve seat is fixed on the valve housing (fig. 1); 
a closing element (30) situated on an injector center line (fig. 1) to release and close a plurality of through-openings (13) at the valve seat (par. 58; fig. 1), each of the plurality of the through-openings including a main axis (fig. 3B) at an angle of inclination with respect to the injector center line (figs. 3A, 3B), the through-openings including an inflow area (131); and
a return element (43) to hold the closing element in a closed position (par. 70; fig. 1);
wherein the closing element includes a valve needle (par. 43; fig. 1), which is linearly movable in an axial direction of the injector along an injector center line (par. 55; fig. 1),
wherein the closing element is actuated with an actuator (44, see par. 68),
wherein there is a seal seat (fig. 3A - the portion of surface 14 on which 31 contacts) in the valve seat (fig. 3A), at an injection-side end (fig. 1), includes a narrow-volume fluid reservoir area (area between 121 and 31, see fig. 3A) that is configured as an area recessed flat in the seal seat (fig. 3A), and
wherein each of two through-openings are inclined with respect to an injector center line of the injector with the respective angle of inclination (fig. 3A),

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid reservoir area of the injector of Joseph to be in the form of a flat, convex depression, and wherein perpendicular to the main axis, a section plane of the fluid reservoir area is apparent in the seal seat, in which a fluid reservoir flow cross section is present, and wherein at its circumference, the fluid reservoir flow cross section marks a fluid reservoir circumferential contour in the section plane, as taught by Kato.  Kato further teaches that such a configuration of a fluid reservoir area was known to provide a space downstream of the seal seat in which to locate a plurality of inflow area for a plurality of respective through-openings (par. 74), and to accommodate a plurality of through-openings having larger inclination angles with respect to the injector center line (fig. 3A - if the inflow areas of the through openings are not near the injector center line there will not be enough space to provide a large inclination angle).  
Regarding claim 12, Joseph in view of Kato discloses the injector described regarding claim 11, and wherein a flow cross-section of the inflow area situated transversely to the main axis continuously decreases in a flow direction (figs. 2C, 2D).
claim 13, Joseph in view of Kato discloses the injector described regarding claim 11, and wherein the inflow area is configured as an inner hollow cone having a taper angle of the inner wall with respect to a cone center line (par. 23; fig. 2C, 2D).
Regarding claim 14, Joseph in view of Kato discloses the injector described regarding claim 13, and wherein the cone center line intersects the main axis of the through-opening at a tilt angle (see annotated figure below).
Regarding claim 15, Joseph in view of Kato discloses the injector described regarding claim 11, and wherein an entrance flow cross section of the inflow area defining a plane includes a non-circular entrance circumferential contour in the plane (par. 22).
Regarding claim 16, Joseph in view of Kato discloses the injector described regarding claim 15, and wherein the entrance circumferential contour has an oval configuration in the plane (par. 22).
Regarding claim 17, Joseph in view of Kato discloses the injector described regarding claim 16, and wherein the entrance circumferential contour, in the plane, includes a first circumferential point closest to the main axis of the through-opening, which defines a inscribed angle equal to zero in the plane about the main axis, and a second circumferential point situated the farthest away from the main axis of the through-opening, which is situated at a inscribed angle equal to 180[Symbol font/0xB0] (see annotated figure below), and the taper angle is configured to be variable with the inscribed angle (par. 23; figs. 2C, 2D - the taper angle varies between “[Symbol font/0x77]” and “[Symbol font/0x6A]”).
Regarding claim 18, Joseph in view of Kato discloses the injector described regarding claim 11, and wherein the through-opening, in a flow direction downstream from the inflow area, includes an intermediate flow area (32c/32d) having an intermediate flow cross section (fig. 2C), and downstream from 
Regarding claim 19, Joseph in view of Kato discloses the injector described regarding claim 18, and wherein the intermediate flow area is configured to be cylindrical with respect to the main axis (par. 24; figs. 2C, 2D). 

    PNG
    media_image1.png
    424
    714
    media_image1.png
    Greyscale

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Kato and further in view of Abe et al. (US 2003/0094518).
Regarding claim 20, Joseph in view of Kato discloses the injector described regarding claim 18, and Joseph further discloses wherein the inflow area has an inflow length, the intermediate flow area has an intermediate length, and the exit flow area has an exit length (fig. 2C).  Joseph in view of Kato is silent regarding the lengths of each of the inflow area, the intermediate flow area, and the exit flow area.  
Abe teaches an injector for injecting a fluid (fig. 1) comprising a valve seat having a through-opening (fig. 2); a closing element (102), situated on an injector center line (200), to release and close the through 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector of Joseph in view of Kato so that the inflow length is similar to the intermediate length and the exit length is greater than the inflow length and/or the intermediate length by a factor of approximately 1.3 to 2.3, as taught by Abe.  Such relative lengths of these portions of the through-opening of a fluid injector was known to produce a spray of fluid from the injector having a desirable distribution that optimizes mixing of the fluid with air (see Abe, par. 11).    
Regarding claim 21, Joseph in view of Kato and Abe discloses the injector described regarding claim 20.  Joseph in view of Kato and Abe does not disclose wherein the factor is 1.4 to 1.7.  But, Abe does further teach that the length of the exit flow area affects the distribution shape of spraying (par. 58).  Therefore, the length of the exit flow area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that as the length is increase, the spread of spraying will be narrower, and vice versa (par. 58). Therefore, since the general conditions of the claim, i.e. that the length of the exit flow area will change the fluid distribution pattern, were disclosed in the prior art by Abe, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the exit flow area with a length that would be 1.4 to 1.7 times greater than the length of either the inflow area or the intermediate flow area. Furthermore, Applicant has not described any criticality of the claimed range of relative lengths to the function of the disclosed invention.  See MPEP 2144.05 II.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Kato and further in view of Yasukawa et al. (US 2015/0047611).
Regarding claim 22, Joseph in view of Kato discloses the injector described regarding claim 11, and Joseph further discloses wherein an inflow length results for the inflow area, an intermediate length results for the intermediate flow area, and an exit length results for the exit flow area (figs. 2C, 2D), so that as a result, the intermediate flow area along the entire intermediate length is cylindrically shaped with respect to the main axis (fig. 2C).  Joseph in view of Kato does not disclose that the exit flow area along the entire exit length is cylindrically shaped.
Yasukawa teaches an injector (100) for injecting a fluid (par. 22; fig. 1) comprising a valve seat on which a sealing area is situated (203, see fig. 2) having a plurality of through-openings (201, see fig. 2); wherein each of the through-openings is subdivided into its own three flow areas (fig. 2), wherein the three flow areas include an inflow area (304) having an entrance flow cross section (fig. 2), and wherein each of the through-openings in a flow direction downstream from an intermediate flow area (fig. 2 - the cylindrical portion between 304 and 305) includes an exit flow area (305) having an exit flow cross section (fig. 2), wherein an intermediate flow cross section is less than the exit flow area (fig. 2), and wherein an inflow length results for the inflow area, an intermediate length results for the intermediate flow area, and an exit length results for the exit flow area (figs. 2), so that as a result, the intermediate flow area along the entire intermediate length, and the exit flow area along the entire exit length, are cylindrically shaped with respect to the main axis. (fig. 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector of Joseph in view of Kato such that the exit flow area along the entire exit length is cylindrically shaped, as taught by Yasukawa, since Yasukawa further teaches that this recesses the hole outlets from the outer surface of the injector so as to prevent interference with the fuel being injected (par. 29).
claim 23, Joseph in view of Kato and Yasukawa discloses the injector described regarding claim 22, and Joseph further discloses wherein a narrowest flow cross section of the through-opening is situated in the intermediate flow area and is determined by the intermediate flow cross section (figs. 2C, 2D).  
Response to Arguments
Applicant's arguments filed 19 October 2019 have been fully considered but they are not persuasive.
Applicant argues that the rejection of claim 11 as being obvious over Joseph in view of Kato is improper because neither reference discloses that the main axes of the through-opening are perpendicular to a section plane of the fluid reservoir area.  In support of this argument, Applicant notes that the claim has been amended to clarify the claimed subject matter; however, Applicant does not specifically identify how the applied references fail to disclose this limitation.  
In response it is noted that the prior art discloses the limitation “wherein perpendicular to the main axis, a section plane of the fluid reservoir area is apparent in the seal seat”, as explained in the rejection above.  Kato, in particular, is relied upon to teach this limitation in Figure 3A, as annotated below.  This particular limitation requires “a section plane of the fluid reservoir area” (which is interpreted to be any plane cutting a section of the fluid reservoir area) arranged “perpendicular to the main axis” (which is interpreted to be any of the main axes of the plurality of through-openings) to be “apparent in the seal seat” (which is interpreted to require the plane to also intersect the seal seat).  Therefore, any plane that cuts a section of the fluid reservoir area and intersects the seal seat and that is perpendicular to one of the plurality of main axes meets the recited limitation.  This appears to be consistent with the invention as disclosed by Applicant, see Applicant’s Figure 3 and page 12, lines 7-10 of Applicant’s Specification.  

    PNG
    media_image2.png
    265
    654
    media_image2.png
    Greyscale

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to modify Joseph in view of Kato since Kato further teaches that such a configuration of a fluid reservoir area was known to provide a space downstream of the seal seat in which to locate a plurality of inflow area for a plurality of respective through-openings (par. 74), and to accommodate a plurality of through-openings having larger inclination angles with respect to the injector center line (fig. 3A - if the inflow areas of the through openings are not near the injector center line there will not be enough space to provide a large inclination angle), as indicated in the rejection above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752